DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 06/02/2022.
Currently claims 1, 3-9 and 11-20 are pending in the application.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Steven Lessoff on 08/17/2022. 
The application has been amended as follows: (strike-through – deleted and underlined – added)
1. (currently amended) An array substrate, comprising: a first fan-out area; a second fan-out area, wherein the second fan-out area and the first fan-out area are located at two opposite ends of the array substrate; a plurality of first power lines connecting with a power line within the first fan-out area; and a plurality of second power lines connecting with the power line within the second fan-out area; wherein the first power lines and the second power lines are disposed in parallel to each other and staggered within a display area; and wherein at least one of the first power lines connects with one of the second power lines adjacent to the first power lines; wherein the array substrate further includes a first anti-static area located between the first fan-out area and the display area, and the first anti-static area has a plurality of first connection lines through which the first power lines connect with the second power lines; wherein the array substrate further includes a second anti-static area located between the second fan-out area and the display area, and the second anti-static area has a plurality of fourth connection lines through which the first power lines connect with the second power lines; wherein each of the first power lines except for a first one of the first power lines connects with an adjacent one of the second power lines through one of the first connection lines within the first anti-static area and connects with another adjacent one of the second power lines through one of the fourth connection lines within the second anti-static area; wherein each of the second power lines except for a last one of the second power lines connects with an adjacent one of the first power lines through one of the first connection lines within the first anti-static area and connects with another adjacent one of the first power lines through one of the fourth connection lines within the second anti-static area. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022 was filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.


Allowable Subject Matter
In light of applicant’s amendments filed on 06/02/2022 and associated persuasive arguments,
Claims 1, 3-9 and 11-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2017/0061893 A1 to Kwon teaches, an array substrate, comprising: a first fan-out area (as annotated on Fig. 2) (Fig. 2; [0049] – [0052]); 

    PNG
    media_image1.png
    613
    574
    media_image1.png
    Greyscale

a second fan-out area (as annotated on Fig. 2), wherein the second fan-out area and the first fan-out area are located at two opposite ends of the array substrate (Fig. 2; [0049] – [0052]); 
a plurality of first power lines (PL, left; driving power lines; Fig. 3; [0051]) connecting with the power line (CPL1; first common driving power lines; Fig. 3; [0051]) within the first fan-out area (on top); and 
a plurality of second power lines (PL, right) connecting with the power line (CPL2; second common driving power lines; Fig. 3; [0051]) within the second fan-out area (at the bottom); 

    PNG
    media_image2.png
    370
    402
    media_image2.png
    Greyscale

wherein the first power lines (PL, left) and the second power lines (PL, right) are disposed in parallel to each other and staggered (by a spatial separation by virtue of being parallel to each other) within a display area (center; Fig. 3; [0054]) and 
wherein at least one of the first power lines (PL, left) connects with one of the second power lines (PL, right) adjacent to the first power lines (PL, left) (Fig. 3; [0054]).
Note:  The first power lines (PL, left) connects with one of the second power lines (PL, right) through CPL1 or CPL2 and they are both adjacent to first power lines (PL, left). Thus, Kwon teaches the limitation.
Furthermore, US Patent Pub # US 2017/0062408 A to Chung teaches, wherein the array substrate further includes a first anti-static area (ESD; Fig. 6; [0084]) located between the first fan-out area (F0) and the display area (DA) (Fig. 6; [0083] – [0085]), 
wherein the array substrate further includes a second anti-static area (a second set of ESD similar to first set; Fig. 6; [0084]) located between the second fan-out area (F0; similar to Kwon’s annotated Fig. 2) and the display area (DA) (Fig. 6; [0083] – [0085]); 

    PNG
    media_image3.png
    785
    499
    media_image3.png
    Greyscale

With the teaching of Chung regarding the ESD devices, the combination of Kwon and Chung teaches, the first anti-static area (ESD; teaching from Chung) has a plurality of first connection lines (126; first common line, there should be plurality of lines 126 in third direction of Fig. 6; [0087]; teaching from Chung) through which the first power lines (CPL1; Kwon Reference) connect with the second power lines (CPL2; Kwon Reference). 
Note: Chung teaches in para. [0087] that the first common line 126 may transmit the first global signal GS1 received from the first pad 122 in the pixel row direction (e.g., in the first direction). Thus, with broadest reasonable interpretation, considering power lines as a global signal, first connection lines may transmit power and perhaps connect the first power lines with the second power lines. Thus, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Kwon as modified by Chung is capable of connecting the first power lines with the second power lines through the first connection lines. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior arts Kwon and Chung. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With the teaching of Chung regarding the second set of ESD devices, the combination of Kwon and Chung teaches, the second anti-static area (ESD; teaching from Chung) has a plurality of fourth connection lines (166B; fourth common line, there should be plurality of lines 166B in third direction of Fig. 8; [0105]; teaching from Chung) through which the first power lines (CPL1; Kwon Reference) connect with the second power lines (CPL2; Kwon Reference). 

    PNG
    media_image4.png
    586
    385
    media_image4.png
    Greyscale

Note: The above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Kwon as modified by Chung is capable of connecting the first power lines with the second power lines through the fourth connection lines. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior arts Kwon and Chung. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
However, neither Kwon nor any cited prior art, appear to explicitly disclose, in context, wherein each of the first power lines except for a first one of the first power lines connects with an adjacent one of the second power lines through one of the first connection lines within the first anti-static area and connects with another adjacent one of the second power lines through one of the fourth connection lines within the second anti-static area; wherein each of the second power lines except for a last one of the second power lines connects with an adjacent one of the first power lines through one of the first connection lines within the first anti-static area and connects with another adjacent one of the first power lines through one of the fourth connection lines within the second anti-static area.
Specifically, the aforementioned ‘wherein each of the first power lines except for a first one of the first power lines connects with an adjacent one of the second power lines through one of the first connection lines within the first anti-static area and connects with another adjacent one of the second power lines through one of the fourth connection lines within the second anti-static area; wherein each of the second power lines except for a last one of the second power lines connects with an adjacent one of the first power lines through one of the first connection lines within the first anti-static area and connects with another adjacent one of the first power lines through one of the fourth connection lines within the second anti-static area,’ is material to the inventive concept of the application at hand to improve the voltage drop and the line15 defects in the power lines of high pixel-density display devices.
Dependent claims 3-9 and 11-20 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 3-9 and 11-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/15/2022